Citation Nr: 1511647	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-00 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for diabetes mellitus type II.

3.  Entitlement to service connection for hepatitis A.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, has active service from February 1981 to January 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for diabetes mellitus type II.  Claims for service connection for diabetes mellitus type II, hepatitis C, and a skin disorder were received by VA in November 2007, June 2008, and January 2012, respectively.  During the pendency of this appeal, the Veteran moved and the current agency of original jurisdiction (AOJ) is the VA RO in Los Angeles, California.  The October 2008 rating decision denied service connection for diabetes mellitus type II and hepatitis A.  The October 2012 rating decision, in pertinent part, denied service connection for a skin disorder.   

The issue of service connection for posttraumatic stress disorder (PTSD) has been raised by the record (see December 2014 statement in support of claim for service connection for PTSD (VA Form 21-0781)), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The appeal is REMANDED to the AOJ.  


REMAND

Service Connection for a Skin Disorder 

In the October 2012 rating decision, the RO denied service connection for a skin disorder.  In a December 2012 written statement (on a VA Form 9), the Veteran, in pertinent part, expressed disagreement with the denial of service connection for a skin disorder. 

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2014).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2014).    

The October 2012 notice of disagreement was properly filed with the AOJ.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of service connection a skin disorder for issuance of a statement of the case.    

Board Hearing

In a December 2013 report of general information, the Veteran indicated that he wanted to appear at a Board hearing before a Veterans Law Judge.  In February 2015 correspondence (on a VA Form 9), the Veteran requested to appear before the Board at the local RO in Los Angeles, California.  As the Veteran has requested a Board hearing, and no hearing has yet to be carried out, a remand is necessary to afford the Veteran a Board hearing at the local RO (Travel Board hearing).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issue of service connection for a skin disorder.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Schedule the Veteran for a hearing before the Board at the local RO in Los Angeles, California (Travel Board hearing).  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






